Quinn, Chief Judge
(dissenting):
Perhaps better means of recording the serial numbers on the bills could have been used, but that is not the question before us. What we are concerned with is the admissibility of the evidence resulting from the means used. The majority concede that the list of the numbers would have been admissible if made in the regular course of business, but since it was not so made they say it is inadmissible. Whatever validity the conclusion may have as to a report by A to B, in which A has personal knowledge of the facts, but does not verify the inclusion of the facts in the writing prepared by B, it has no application to this case. Cf. Morgan, The Relation Between Hearsay and Preserved Memory, 40 Harvard Law Review 712, 727-728 (1926-1927).
The enlisted men who reported the numbers on the bills to Lieutenant Cer-ini did not simply recite the numbers to him; nor did he simply record the numbers as read to him. Additionally, the lieutenant read off the numbers from his list and each person who made the report checked the numbers against the numbers on his bills and verified their correctness. The verification made the lieutenant’s list as authentic as a list actually prepared by each enlisted man. There is, therefore, no gap between what was reported and what was recorded. And the situation is the same as that in which a person having knowledge of the facts personally makes or sees the record. See Kinsey v State, 49 Ariz 201, 65 P2d 1141. In that situation, as in this case, there is verification of the correctness of the entry by the “informant, as well as the entrant.” United States v Bergen, 6 USCMA 601, 20 CMR 317.
I would answer the certified question in the negative, and reverse the decision of the board of review.